         Case 1:19-mc-00058-BAH Document 13 Filed 06/18/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



IN THE MATTER OF REQUEST TO                 :
MAKE PUBLIC LIST OF                         :       Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                       :
RELATED TO SPECIAL COUNSEL’S                :
INVESTIGATION                               :


                                  NOTICE OF APPEARANCE

       The United States of America, by and through the Assistant Attorney General for

National Security, informs the Court that Department of Justice Deputy Chief Sean M. Newell

and Trial Attorney Heather N. Alpino are entering their appearance as counsel in this matter on

behalf of the United States.

                                           Respectfully submitted,

                                           JOHN C. DEMERS
                                           Assistant Attorney General
                                           NY Bar No. 4040432

                                     BY: /s/ Sean M. Newell
                                         Sean Newell
                                         Deputy Chief
                                         NY Bar No. 4463774
                                         sean.newell@usdoj.gov
                                         Heather N. Alpino
                                         Trial Attorney
                                         MD Bar No. 1412160014
                                         heather.alpino@usdoj.gov

                                          National Security Division
                                          Counterintelligence and Export Control Section
                                          950 Pennsylvania Ave. NW
                                          Washington, DC 20530
                                          (202) 233-0986
